PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6943


DEWAYNE JACKSON COX, a/k/a Dwayne Cox,

                Plaintiff – Appellee,

          v.

OFFICER BRADLEY QUINN;    OFFICER    JOSHUA   PINKERMAN;   OFFICER
BENJAMIN BAXLEY,

                Defendants – Appellants,

          and

CAPTAIN CHAD KELLER; SERGEANT WILLIE SMITH; MAJOR GREG
WINSTON; LIEUTENANT SHELTON; CORRECTIONAL OFFICER MYLES,
a/k/a Miles; OTHER UNKNOWN OFFICERS AND/OR EMPLOYEES OF THE
WESTERN VIRGINIA REGIONAL JAIL; BRANDON JAMAL REDDIX; JUSTIN
MILES,

                Defendants.



                              No. 15-6944


DEWAYNE JACKSON COX, a/k/a Dwayne Cox,

                Plaintiff – Appellee,

          v.

JUSTIN MILES,

                Defendant – Appellant,

          and
OFFICER BRADLEY QUINN; OFFICER JOSHUA PINKERMAN; OFFICER
BENJAMIN BAXLEY; CAPTAIN CHAD KELLER; SERGEANT WILLIE SMITH;
MAJOR GREG WINSTON; LIEUTENANT SHELTON; CORRECTIONAL OFFICER
MYLES, a/k/a Miles; OTHER UNKNOWN OFFICERS AND/OR EMPLOYEES
OF THE WESTERN VIRGINIA REGIONAL JAIL; BRANDON JAMAL REDDIX,

                Defendants.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke.      Glen E. Conrad, Chief
District Judge. (7:12-cv-00154-GEC)


Argued:   May 11, 2016                    Decided:   July 6, 2016


Before DUNCAN, WYNN, and HARRIS, Circuit Judges.


Affirmed by published opinion. Judge Harris wrote the opinion,
in which Judge Duncan and Judge Wynn joined.


ARGUED: Jim H. Guynn, Jr., GUYNN & WADDELL, P.C., Salem,
Virginia; Christopher Carey Newton, FRITH ANDERSON & PEAKE,
P.C., Roanoke, Virginia, for Appellants.          Melvin Edward
Williams, MEL WILLIAMS PLC, Roanoke, Virginia, for Appellee. ON
BRIEF: John C. Johnson, FRITH ANDERSON & PEAKE, P.C., Roanoke,
Virginia, for Appellant Justin Miles.




                                2
PAMELA HARRIS, Circuit Judge:

      In   2011,     appellee         Dewayne        Cox    was    severely       beaten         by    a

fellow     inmate      while       incarcerated             at    the     Western       Virginia

Regional      Jail.          Cox      had       repeatedly         complained           to       jail

officials — including              the      appellants,           correctional          officers

Bradley    Quinn,     Joshua       Pinkerman,          Benjamin         Baxley,       and    Justin

Miles — that he was being threatened, harassed, and robbed by

the group of inmates who ultimately orchestrated the beating.

Cox   filed    suit    against        Baxley,         Quinn,      Pinkerman,          and    Miles,

alleging      that    they      had      been    deliberately            indifferent         to       a

substantial risk to his safety, in violation of 42 U.S.C. § 1983

and the Eighth Amendment.                   The district court denied summary

judgment to the correctional officers, finding that they were

not entitled to qualified immunity on Cox’s claims.                                    We agree,

and we affirm.



                                                I.

                                                A.

      Because      this    is   an       interlocutory           appeal    of     a    denial         of

qualified immunity, we consider only “the facts as the district

court viewed them as well as any additional undisputed facts.”

Danser v. Stansberry, 772 F.3d 340, 345 (4th Cir. 2014).

      In   2010      and   2011,       Dewayne        Cox    was    incarcerated            at    the

Western Virginia Regional Jail.                     Cox was housed in “Pod 3A” with

                                                3
about fifty other men, including Terrence Jackson, David Cabell,

Sheron Harris, and Brandon Reddix.            Jackson, Cabell, and Harris

formed an informal gang or group in the pod.                 At some point,

Reddix joined their group as well.

       Cox and other inmates found the Jackson-Cabell-Harris group

to be loud, aggressive, intimidating, and threatening.                As one

inmate, Gerald Garlic, explained,

       They would snatch the T.V. remote from others[’]
       hands, and take radio[]s or unplug headphones, and
       disrupt board games or card games by pushing them out
       of reach or taking p[ie]ces and issuing a challenge to
       who-ever they chose to pick on at the time by saying
       things like “what ya gonna do pops” “say something”
       “I’ll fuck you up” [“]we rule this pod and if y[’]all
       don’t like it just say something and we’ll take care
       of you” or “say something to the [correctional
       officers] we will beat your old toothless stinking ass
       to death,” or [“]we are []Bloods and we run shit in
       here.”

J.A.   317–18.      According    to   another    inmate,    Joe   Rutherford,

“Harris[,]     Cabell    and    Jackson    [were]   constantly     loud   and

intimidating and more or less [were] in a gang all their own.

They were trouble waiting to happen.”           J.A. 324.

       Cox   and   at   least   one   other   inmate   submitted    informal

complaints, or “blue slips,” describing the group’s aggressive

and threatening behavior to jail officials, and Cox discussed

his concerns with Captain Chad Keller on March 8, 2011.                   Cox

informed Keller that Harris was harassing and stealing from him

and requested that either he or Harris be moved to a different


                                       4
pod.    According to Cox, Keller responded that he knew Harris was

“an asshole” who “creates problems everywhere he goes.”                            J.A.

282.    But Keller asked Cox if he and Harris could remain in the

pod together if he talked to Harris and “ke[pt] him on a chain.”

Id.    Cox agreed.

       After    Keller    talked      to    Harris     about   Cox’s     complaints,

however,   the    situation      in    the      pod   only   got   worse     for    Cox.

Harris called Cox a “snitch” and threatened that he “was going

to get” him.       J.A. 283.          Then, a few weeks later, Harris and

Cabell instigated a physical altercation with Cox and issued

explicit   threats       in   front    of    other    inmates.      As      one   inmate

described:

       [T]here were about six of us playing poker together.
       . . . Dewayne [Cox] won a hand.      Harris and Cabell
       started raising their voices, telling Dewayne he was a
       p[ie]ce of shit.   Mr. Cabell jerked the sheet we had
       covering the table[] off the table and threw cards
       everywhere.   He reached across the table and knocked
       other cards . . . out of Dewayne’s hands and got in
       Dewayne[’]s face and said “Do something punk,[] say
       anything you old toothless son of a bitch and I’ll
       stomp your white ass all over this pod.” Then Cabell
       went to the telephone area, still angry, upset, and
       threw a blue plastic chair . . . across the floor, and
       issued a challenge for the whole pod, for “anybody say
       one fucking word about it I will fuck em up” “Go on!
       Anybody, please say something so I can beat some ass.”

J.A.   324–25    (affidavit      of    inmate     Rutherford).         In    addition,

Harris and Cabell stole commissary items from Cox and harassed

him on other occasions.            Cox submitted several more blue slips

complaining about these issues and requesting that either he or

                                            5
the inmates who were threatening him be moved to a different

pod.    He never received any response.

       Appellants        Quinn,    Baxley,       and        Pinkerman        were     certified

correctional officers at the jail, and appellant Miles was an

uncertified      officer — essentially,                a    trainee.           On   April    11,

2011, Quinn, Baxley, and Miles were on duty in Pod 3A, and

Pinkerman was working nearby.                Cox approached Miles that morning

and asked “what they were going to do about what was going on in

the pod . . . with Cabell and Jackson and Harris.”                                    J.A. 218.

He   also     inquired     about    the    number          of    blue    slips      that    jail

officials had received about those inmates.                             Miles stated that

he was aware of blue slips from Cox and one other inmate, and he

asked Cox to step out into the hallway to discuss his concerns

further.

       Cox, along with inmate Garlic, went into the hall to talk

further     with      Miles.       They   explained             that    they    “were       being

harassed” and that Cabell and Harris were stealing from Cox.

J.A. 219.       Cox told Miles that he feared for his safety, and

both    Cox     and      Garlic    requested           that      either        they    or     the

problematic inmates be moved out of the pod.

       Officers Quinn, Baxley, and Pinkerman eventually joined the

conversation       and    Cox     repeated       his       concerns     to     them.        Miles

assured Cox and Garlic that they would “take care of it,” and

the other officers agreed.                J.A. 221.             Cox asked the officers

                                             6
what they planned to do, saying “[s]omebody needs to be moved,

somebody is going to get hurt.”             Id.   Miles stated that they

would “talk to the guys,” and Cox responded:               “Don’t do that

because that will put an X on me and make the situation worse

than what it is.”    J.A. 222.       Garlic agreed with Cox, expressing

concern that if the officers spoke to the inmates, “they would

only get angry and retaliate against us.”            J.A. 319.     And both

Cox and Garlic again requested to either be moved from the pod

or to have the other inmates moved.           The officers instructed Cox

and Garlic to return to the pod.

       After speaking with Cox and Garlic, Miles reached out to

Sergeant Willie Smith for advice.             According to Miles, Smith

responded that he was “busy” and that Miles needed to “get [his]

guys to handle it.”       J.A. 102.       But according to Smith himself,

he told the officers, “[I]f Cox is being threatened in any way

or if anybody is being threatened, remove them out of the pod,

lock the inmates down, lock the whole pod and question all of

the inmates in the pod to find out what was going on.”                 J.A.

343.

       When Cox returned to the pod, he called a friend on the

telephone in the pod’s common area and spoke to her for several

minutes.    While   Cox   was   on    the   telephone,   inmates   began   to

return to the pod from the recreation area.              Cox noticed that

Cabell, Jackson, and Harris — who had been at recreation — did

                                      7
not reenter the pod with the others.            Then, about five minutes

later, the three men returned to the pod.                Right away, Harris

“hollered at” Cox, loudly yelling, “You are a fucking snitch and

we are going to get your ass.”            J.A. 225.     Cox returned to his

cell, but he continued to hear Harris, as well as Jackson and

Cabell, yelling, “Miles told us what you said, that you told on

us,” that Cox was a “snitch,” and that they were “going to get”

him.     J.A.   228.   Cox    also   heard   Jackson     shout    that    he    was

offering fifty dollars “for somebody to beat [Cox’s] ass.”                     J.A.

229.

       Later that day, Cox left his cell for dinner and approached

Miles, who was serving the inmates’ meal.             Cox said:

       Mr. Miles, why did you all talk to these guys?     Why
       did you say anything to these guys? . . .     Now they
       are threatening me, going to do something to me. . . .
       I want out of here, Miles.        You all got to do
       something.

J.A. 231–32.     According to Cox, Miles responded by throwing up

his hands, saying, “What now, Cox?” and then turning around and

walking away.     J.A. 232.

       Cox sat down with Garlic to eat, and Harris stood up and

yelled, “We are going to get you, snitch, we are going to get

you.    We are going to beat your ass before lockdown.”              J.A. 232.

Cox returned to his cell without finishing his dinner.                   He later

came out of his cell and saw Cabell and Jackson walk by.                   Cabell



                                      8
warned that Cox was “going to get fucked up” before the end of

the day.       J.A. 236.

       At that point, Brandon Reddix approached Cox and said, “I

want to talk to you, man.”              J.A. 237.          Cox had not previously

had any problems with Reddix and he started through his own cell

door to talk with Reddix there, but then he realized that Reddix

“was kind of buddy-buddy” with Harris, Cabell, and Jackson.                           Id.

Cox started to reverse course, but Reddix punched him in the

back   of   his     neck    and   knocked       him    across     the    cell.      Reddix

continued to beat Cox on his head, ribs, and back until another

inmate yelled that correctional officers were on the way.                             Cox

estimates that the assault lasted between 45 and 75 seconds, and

he suffered broken ribs, a loosened tooth, bruising, swelling,

and abrasions.

       Miles     later     discovered    Cox          bloodied     and    injured    from

Reddix’s attack.           Cox reminded Miles, as well as Officer Quinn,

that he had warned them something bad was going to happen to

him.

       Miles filed an incident report recommending that Cabell,

Harris, and Jackson be given “Major Violations” for assault.

According      to   Miles,    even   though      none     of     those   three   inmates

actually attacked Cox, “they were a little group in that pod and

they were . . . notorious.”             J.A. 147–48.             Miles believed that

“they needed to be cited for planning” the attack on Cox.                            J.A.

                                            9
148.       Sergeant Smith concurred with this recommendation in a

separate report.

                                                  B.

       In 2012, Cox filed suit against Quinn, Baxley, Pinkerman,

and Miles under 42 U.S.C. § 1983. 1                        Relevant here, Cox alleged

that the correctional officers had violated his Eighth Amendment

right      to   “protect[ion]          from       violence      at    the    hands   of   other

prisoners,”        which      flows        from    the    Amendment’s         prohibition       on

“cruel and unusual punishments.”                          See Farmer v. Brennan, 511
U.S. 825, 832–33 (1994); U.S. Const. amend. VIII.

       The correctional officers moved for summary judgment.                                They

argued that they had not violated Cox’s Eighth Amendment rights

because         they     were        not     “deliberately            indifferent”        to     a

substantial risk that Cox would be assaulted by a fellow inmate.

See    Farmer, 511 U.S.    at     834       (element      of     Eighth   Amendment

violation        is     that     defendant             prison     officials      acted      with

“‘deliberate indifference’ to inmate health or safety” (citation

omitted)).             They    also        argued      that     they      were   entitled      to

qualified immunity because reasonable correctional officers in

the    same      circumstances         would        not   have       known    that   they      had

violated Cox’s clearly established rights.                             See Parrish ex rel.


       1
       Cox’s original and amended complaints also named other
defendants and included other claims, but those defendants and
claims are not pertinent to this appeal.


                                                  10
Lee v. Cleveland, 372 F.3d 294, 301 (4th Cir. 2004) (element of

qualified immunity analysis is that the right in question “was

‘clearly     established’             at   the    time        of     the       alleged    offense”

(quoting Saucier v. Katz, 533 U.S. 194, 201 (2001))).

      Viewing the record in the light most favorable to Cox, the

district     court    determined           that       there    was       a     genuine   issue   of

material fact in dispute as to whether the correctional officers

had acted with deliberate indifference to a substantial threat

to   Cox’s   safety.            See    Farmer, 511 U.S.       at    834.      The   court

further found that the officers were not entitled to qualified

immunity because the duty of jail officials to protect prisoners

from inmate violence was clearly established in April of 2011.

Accordingly,         the    court          denied        summary              judgment    to     the

appellants.

      Quinn, Baxley, and Pinkerman filed one interlocutory appeal

of the district court’s denial of qualified immunity, and Miles

filed   another.           We    consolidated           the        two       appeals,    which   we

consider below.



                                                 II.

      Under the collateral order doctrine, we have jurisdiction

to review a denial of qualified immunity at summary judgment

only “to the extent that the court’s decision turned on an issue

of law.”      Danser, 772 F.3d at 344; see Iko v. Shreve, 535 F.3d
11
225, 234 (4th Cir. 2008) (noting this exception to the rule that

“interlocutory appeals are generally disallowed”).                      Thus, we may

consider only “the facts as the district court viewed them as

well   as   any   additional   undisputed     facts,”       and    our    review    is

limited to the legal question of whether the court correctly

denied summary judgment on those facts.                    Danser, 772 F.3d at

345.

       We review the district court’s denial of qualified immunity

at summary judgment de novo, viewing the facts in the light most

favorable to Cox, the non-moving party.                    Id.      We may grant

summary     judgment   to    the   correctional         officers    only     if    “no

material facts are disputed and [they are] entitled to judgment

as a matter of law.”         See Henry v. Purnell, 652 F.3d 524, 531

(4th Cir. 2011) (en banc) (quoting Ausherman v. Bank of Am.

Corp., 352 F.3d 896, 899 (4th Cir. 2003)).

                                       A.

       At the first step of the qualified immunity inquiry, we

must   determine    whether,   viewing      the    facts    in    the    light    most

favorable to Cox, the correctional officers’ conduct violated a

constitutional      right.     See   Parrish, 372 F.3d    at    301.      The

correctional      officers   contend   that       the   undisputed       facts    show

that they were not, as a matter of law, deliberately indifferent

to a serious risk of harm to Cox, in violation of the Eighth

Amendment.    See Farmer, 511 U.S. at 834.              We disagree.

                                       12
                                             1.

       The   Eighth       Amendment      requires     prison      officials          to   “take

reasonable measures to guarantee the safety of the inmates.”

Id. at 832 (citation omitted); accord Makdessi v. Fields, 789
F.3d 126,   132    (4th       Cir.    2015).       And    they       have    a    specific

“duty . . . to protect prisoners from violence at the hands of

other    prisoners.”          Farmer, 511 U.S.    at    833    (alteration         in

original) (citation omitted).                But a prison official will not be

liable for failing to protect a prisoner from inmate violence

unless two requirements are met.                   See id. at 834.

       “First,      the    deprivation        alleged       must     be,       objectively,

sufficiently       serious.”          Id.    (citation      and    internal          quotation

marks omitted); see Brown v. N.C. Dep’t of Corr., 612 F.3d 720,

723 (4th Cir. 2010) (“[A] prisoner must allege a serious or

significant        physical      or     emotional     injury      resulting          from   the

challenged conditions.” (quoting Odom v. S.C. Dep’t of Corr.,

349 F.3d 765, 770 (4th Cir. 2003))).                    In this case, the parties

do not dispute that Cox’s injuries meet this standard.

       Second, and central to this appeal, the defendant prison

officials must have had a “sufficiently culpable state of mind.”

Farmer, 511 U.S.    at    834     (citation        omitted).           “In    prison-

conditions cases” like this one, “that state of mind is one of

‘deliberate        indifference’        to   inmate     health      or    safety.”          Id.

(citation omitted).              “Deliberate indifference” requires “‘more

                                             13
than mere negligence,’ but ‘less than acts or omissions [done]

for the very purpose of causing harm or with knowledge that harm

will    result.’”         Makdessi, 789 F.3d    at     133   (alteration       in

original) (quoting Farmer, 511 U.S. at 835).                      It is a subjective

standard     requiring     that    a    prison     official       “both     be   aware   of

facts from which the inference could be drawn that a substantial

risk of serious harm exists, and . . . also draw the inference.”

Farmer, 511 U.S.   at   837.      And,     in     addition      to   subjectively

recognizing that substantial risk, the prison official must also

subjectively be aware that “his actions were ‘inappropriate in

light of that risk.’”          Parrish, 372 F.3d at 303 (quoting Rich v.

Bruce, 129 F.3d 336, 340 n.2 (4th Cir. 1997)).

       Whether      a     prison       official          acted     with      “deliberate

indifference” is a question of fact that can be proven through

direct or circumstantial evidence.                  Makdessi, 789 F.3d at 133;

Parrish, 372 F.3d at 303.               A plaintiff can make a prima facie

case of deliberate indifference “by showing ‘that a substantial

risk    of    [serious     harm]       was    longstanding,         pervasive,      well-

documented, or expressly noted by prison officials in the past,

and the circumstances suggest that the defendant-official being

sued had been exposed to information concerning the risk and

thus must have known about it.’”                       Parrish, 372 F.3d at 303

(alteration in original) (quoting Farmer, 511 U.S. at 842).                              And

a prison official may not avoid liability simply because he was

                                             14
unaware that the inmate was “especially likely to be assaulted

by the specific prisoner who eventually committed the assault.”

Farmer, 511 U.S. at 843.

      Furthermore, a prison official’s response to a known threat

to inmate safety must be reasonable.                    See id. at 844 (“[P]rison

officials      who    actually     knew    of    a   substantial     risk    to   inmate

health    or   safety     may      be   found    free    from   liability     if    they

responded reasonably to the risk, even if the harm ultimately

was   not   averted.”         (emphasis     added)).       Prison     officials       are

deliberately indifferent if they are aware that “the plaintiff

inmate faces a serious danger to his safety and they could avert

the danger easily yet they fail to do so.”                      Brown, 612 F.3d at

723 (quoting Case v. Ahitow, 301 F.3d 605, 607 (7th Cir. 2002)).

And “a factfinder may conclude that the official’s response to a

perceived      risk    was    so   patently      inadequate     as   to     justify    an

inference      that     the     official        actually    recognized       that     his

response to the risk was inappropriate under the circumstances.”

Parrish, 372 F.3d at 303.

                                            2.

      In light of the facts as we may view them, and drawing

reasonable inferences in Cox’s favor, we find that the district

court    correctly      held    that      material    issues    of   fact    precluded

summary judgment for the correctional officers on the Eighth

Amendment deliberate indifference claim.

                                            15
     First,       there    is   ample     evidence    suggesting     that   Quinn,

Pinkerman, Baxley, and Miles were subjectively “aware of facts

from which the inference could be drawn that a substantial risk

of serious harm exist[ed], and . . . also dr[ew] the inference,”

Farmer, 511 U.S. at 837:                Cox submitted numerous “blue slips”

complaining that he was being threatened and robbed by Harris,

Cabell,     and    possibly      others;       Cox   repeatedly     informed    the

appellants that he feared for his safety and wished either to be

moved from the pod or to have the other inmates moved; and Cox

expressly requested that the correctional officers not discuss

his concerns with Harris and the others because he feared that

would put him at even greater risk.                  Moreover, Cox renewed his

plea for help to Miles only a short time before the beating

actually occurred.          A reasonable jury could thus conclude that

the appellants “had been exposed to information concerning the

risk” to Cox’s safety and therefore “must have known about it.”

See id. at 842 (internal quotation marks omitted).

     Furthermore, a reasonable jury could also decide that the

correctional officers knew Cox “face[d] a serious danger to his

safety”     and    could     have   “avert[ed]       the   danger    easily”    but

“fail[ed] to do so.”              See Brown, 612 F.3d at 723 (citation

omitted).         Sergeant      Smith    testified    at   deposition    that    he

specifically told the appellants to remove Cox from the pod and

lock it down if Cox feared for his safety.                        But instead of

                                          16
taking this — or another — reasonable action to protect Cox, the

officers opted to do the very thing Cox warned them would lead

to   disaster:         They     directly      confronted      the   inmates   who    were

threatening Cox.

       The correctional officers contend that the fact that they

took any action at all means that they were not deliberately

indifferent      as    a    matter     of     law.     But    the   Eighth    Amendment

requires more than some action:                    It requires reasonable action.

See Farmer, 511 U.S. at 844.                   Viewing the facts in the light

most       favorable       to   Cox,      a   jury    could     conclude      that   the

appellants’        response          to       Cox’s     concerns — seeking,           but

disregarding, Sergeant Smith’s advice, and taking the one action

Cox specifically warned would put him at greater risk — was not

only unreasonable, but “so patently inadequate as to justify an

inference that the official[s] actually recognized that [their]

response to the risk was inappropriate under the circumstances.” 2

See Parrish, 372 F.3d at 303.

       The appellants also argue that there is no evidence they

ever drew the inference that Cox faced a substantial risk of

serious harm, see Farmer, 511 U.S. at 837, because, they say,


       2
       And Miles’s relative inexperience does nothing to alter
this analysis; indeed, we are hard-pressed to imagine a more
inappropriate response than throwing up one’s hands and walking
away when informed that an attack on an inmate is imminent.



                                              17
when   they   addressed    Cox’s   concerns   with    the   inmates   who   had

threatened him, the inmates assured the officers there would be

no trouble.     But we do not have jurisdiction to consider this

argument because it is based on facts that the district court

did not consider and that remain in dispute. 3              See Danser, 772
F.3d at 345.

       Accordingly,   we   affirm    the   district    court’s    denial    of

summary judgment on the constitutional violation prong of the

qualified immunity inquiry.

                                     B.

       Even if a correctional officer has violated a prisoner’s

constitutional right, however, he is shielded from liability by

qualified immunity if an objectively reasonable officer could

have believed that his actions were lawful “in light of clearly

established law.” 4    Henry, 652 F.3d at 531.         A right is “clearly


       3Furthermore, by the correctional officers’ own account,
Harris and Cabell’s response to their inquiry was, “We will stay
to ourselves if they stay to the[m]selves,” J.A. 374 — hardly an
ironclad    assurance.    A   reasonable   jury  crediting   the
correctional officers’ account of this conversation might still
conclude that they were subjectively aware that Cox remained in
danger.

       4
       Although we need not reach the issue here, we note that
some courts have concluded that it is not necessary to consider
the objective reasonableness prong of the qualified immunity
inquiry at all when summary judgment is denied on deliberate
indifference.   See, e.g., Walker v. Benjamin, 293 F.3d 1030,
1037 (7th Cir. 2002); Beers-Capitol v. Whetzel, 256 F.3d 120,
142 n.15 (3d Cir. 2001).    Prison officials violate the Eighth


                                     18
established” if “[t]he contours of the right” were “sufficiently

clear that a reasonable official would understand that what he

is   doing    violates   that   right.”     Id.   at   534     (alteration    in

original)     (quoting   Anderson   v.    Creighton,     483 U.S. 635,   640

(1987)).      In conducting this inquiry, we must define the right

“in light of the specific context of the case, not as a broad

general      proposition.”      Parrish, 372 F.3d    at    301   (quoting

Saucier, 533 U.S. at 201).          It is not necessary, however, that

“the exact conduct at issue” have been previously held unlawful;




Amendment through deliberate indifference if they are aware of a
substantial risk of serious harm to an inmate, Farmer, 511 U.S.
at 837, yet disregard that risk by taking action that they know
to be inappropriate, Parrish, 372 F.3d at 303. In other words,
for purposes of deliberate indifference, the Eighth Amendment
violation must have been committed knowingly. As we have noted
in the past, “applying an objective qualified immunity standard
in the context of an Eighth Amendment claim that is satisfied
only by a showing of deliberate indifference” — that is, a
knowing violation of the law — presents a “special problem.”
Rish v. Johnson, 131 F.3d 1092, 1098 n.6 (4th Cir. 1997).
Accordingly, some of our sister circuits have concluded that
deliberately indifferent conduct can never be objectively
reasonable for purposes of qualified immunity. See Walker, 293
F.3d at 1037 (holding that deliberate indifference and qualified
immunity inquiries “effectively collapse into one” and that
“[i]f there are genuine issues of fact concerning” a defendant’s
deliberate indifference, the “defendant may not avoid trial on
the grounds of qualified immunity”); Beers-Capitol, 256 F.3d at
142 n.15 (“Conduct that is deliberately indifferent to an
excessive risk to [juvenile detention center] residents cannot
be objectively reasonable conduct.”). But see Estate of Ford v.
Ramirez-Palmer,  301 F.3d 1043,   1049–50  (9th   Cir.  2002)
(rejecting approach that “collapses the deliberate indifference
part of the constitutional inquiry into the qualified immunity
inquiry”).


                                     19
“[r]ather, our analysis must take into consideration ‘not only

already       specifically      adjudicated         rights,      but    those           manifestly

included        within        more     general       applications             of        the     core

constitutional         principle        invoked.’”          Odom, 349 F.3d        at    773

(quoting Amaechi v. West, 237 F.3d 356, 362–63 (4th Cir. 2001)).

       The correctional officers contend that the district court

erred    in    denying    them        qualified     immunity       because          it    was    not

clearly       established      at     the   time    of     the    assault          on    Cox    that

“interceding and discussing” Cox’s concerns “with the allegedly

threatening       prisoners          violated      Cox’s     constitutional              rights.”

Appellants’ Br. at 9.                They argue that they “received assurances

that there would be no trouble” from the inmates, id. at 12, and

that    they     had     no     reason      to     believe       that    accepting             those

assurances would be unreasonable in light of clearly established

law.    But, again, we lack jurisdiction to consider this argument

because it is premised on facts about the officers’ conversation

with the inmates that the district court did not consider and

that remain in dispute.               See Danser, 772 F.3d at 345.

       On the record as we may view it here, we find that the

district       court     correctly          concluded        that       the        correctional

officers were not entitled to qualified immunity.                                  It has long

been    established      that        jail   officials       have    a    duty       to     protect

inmates from a substantial and known risk of harm, including

harm inflicted by other prisoners.                   See Farmer, 511 U.S. at 833.

                                              20
Moreover, by 2011, we had made it clear that “a prison official

acts    with    deliberate      indifference       when      he   ignores       repeated

requests from a vulnerable inmate to be separated from a fellow

inmate who has issued violent threats which the aggressor will

likely      carry   out   in    the    absence    of   official         intervention.”

Odom, 349 F.3d at 773.

       Here, Cox repeatedly informed the appellants that he was

being threatened and robbed and that he feared for his safety,

and his concerns were corroborated by other inmates.                            But the

only action the correctional officers took in response to this

information — despite the instructions of their sergeant — was

to do the one thing Cox specifically warned them would increase

the risk to his safety.            And when confronted with Cox’s concerns

again, Miles just threw up his hands and walked away.                       Under the

law    of   this    Circuit,      an   objectively     reasonable         correctional

officer — certified or uncertified — would have known that these

actions were unreasonable, ran afoul of clearly established law,

and    violated     rights     “manifestly      included     within      more    general

applications of the core constitutional principle” articulated

in    Farmer.       See   Odom, 349 F.3d    at    773    (citation     omitted).

Accordingly,        the   correctional     officers        are    not    entitled    to

qualified immunity.




                                          21
                              III.

     For the foregoing reasons, we affirm the district court’s

denial of qualified immunity to the appellants.

                                                      AFFIRMED




                               22